DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 were originally presented having a filing date of 30 August 2019 and claiming priority to Chinese application number 201811008173.2, filed 31 August 2018.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent, Chinese application number  201811008173.2, filed on 31 August 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 24 May 2020, 10 September 2020 and 14 December 2020 comply with the of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of the Form 1449 are enclosed herewith.  

Drawings
The drawings, filed on 30 August 2019, are accepted by the Examiner.  


Claim Objections
Claims 1, 6 and 11 are  objected to because of the following informalities:  Claim 1 recites the limitation "an automatic driving vehicle" twice in Ln. 1 and 3.  Claim 6 recites the limitation "an automatic driving vehicle" twice  in Ln. 1 and 7-8.  Claim 11 recites the limitation "an automatic driving vehicle" twice  in Ln. 3 and 5-6.  Examiner recommends replacing the second recitations in each claim with "the automatic driving vehicle."
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0232839 to Heinla et al. (hereafter Heinla) in view of U.S. Patent Publication No. 2018/0176859 to Haines et al. (hereafter Haines).
As per claim 1,  Heinla discloses: A remote control method for an automatic driving vehicle, applied to a server (see at least Heinla, [0103] disclosing operator terminal 50 <remote control> and robot 30 <an automatic driving vehicle>; [0100] disclosing server 10 coordinating the communication between itself and robot 30) and comprising:
receiving a remote control request transmitted by an automatic driving vehicle (see at least Heinla, [0103] disclosing operator terminal 50 may communicate with the robot 30 through the server 10 … operator terminal 50 may control robot 30 in potentially hazardous settings);
acquiring current geographic location information of the automatic driving vehicle according to information carried by the remote control request (see at least Heinla, [0103] disclosing that the operator terminal 50 may receive data about the robot 30 regarding current location);
determining a control instruction according to the remote control request (see at least Heinla, [0103]  disclosing that operator terminal 50 may control robot 30 in potentially hazardous settings); and
transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network (see at least Heinla, [0101] disclosing that Delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the delivery).  But Heinla does not explicitly disclose the step of acquiring a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel.
However, Haines teaches this limitation (see at least Haines, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; and [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna).
Both Heinla and Haines are analogous art to claim 1 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of acquiring a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels 
As per claim 3, Heinla does not explicitly disclose following limitations:
acquiring communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, according to a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays; and
determining the target wireless channel with the shortest communication delay according to the communication delays corresponding to respective candidate wireless channels, and acquiring the target wireless network corresponding to the target wireless channel.  
However, Haines teaches the acquiring communication delays limitation (see at least Haines, [0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0041] disclosing that the local features database comprises an organization of information that includes communications obstacles located in the geographic region, with wireless APs assigned to each sub-region on the basis minimizing the impact of the communications obstacles).  Haines further teaches the determining the target 
Both Heinla and Haines are analogous art to claim 3 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of acquiring communications delays according to a pre-stored correspondence among geographical locations, wireless networks, wireless channels and communications delays as well as, determining the target wireless channel with the shortest communication delay and acquiring the target wireless network corresponding to the target wireless channel, as disclosed in Haines.  Doing so would provide the benefit of determining available 
As per claim 5, Heinla does not explicitly disclose following limitations:
before transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network, the method further comprises: acquiring priorities corresponding to N target wireless networks, where N is a positive integer greater than one;
acquiring a target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks, and taking the target wireless network with the highest priority as the target wireless network; and
acquiring a wireless channel corresponding to the target wireless network with the highest priority as the target wireless channel.
However, Haines teaches that before transmitting the control instruction … the method comprises acquiring priorities corresponding to N target wireless networks … ([0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0018]).  Haines further teaches acquiring a target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks … and taking the wireless network with the highest priority …  ([0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; acquiring a wireless channel … (see at least Haines, [0018]; [0039]; and  [0040]).
Both Heinla and Haines are analogous art to claim 5 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of, before transmitting the control instruction, acquiring priorities corresponding to target wireless networks, acquiring a target wireless network with a highest priority, and taking the target wireless network with the highest priority, and acquiring a wireless channel corresponding to the wireless network with the highest priority, as disclosed in Haines.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]) .
As per claim 6, Heinla discloses A remote control device for an automatic driving vehicle, comprising: a processor (see at least Heinla, [0022] disclosing that the robot 30 comprises a Graphics Processing Unit (GPU) and/or a Central Processing Unit (CPU)); and
a memory, configured to store software modules executable by the processor (see at least Heinla, [0100] Server 10 may be a cloud based server, a cluster of servers and/or a virtual server; [0101] delivery terminal 40 can be a personal computer, a laptop, a cell phone, a tablet, and/or a wearable computing device such as a watch),
wherein the processor is configured to run a program corresponding to the software modules by reading the software modules stored in the memory, the software modules (see at least Heinla, [0022]; [0100]; and  [0101]) comprising:
a receiving module, configured to receive a remote control request transmitted by an automatic driving vehicle (see at least Heinla, [0103] disclosing operator terminal 50 may communicate with the robot 30 through the server 10 … operator terminal 50 may control robot 30 in potentially hazardous settings);
a first acquiring module, configured to acquire current geographic location information of the automatic driving vehicle according to information carried by the remote control request (see at least Heinla, [0103] disclosing that the operator terminal 50 may receive data about the robot 30 regarding current location);
a first determining module, configured to determine a control instruction according to the remote control request (see at least Heinla, [0103]  disclosing that operator terminal 50 may control robot 30 in potentially hazardous settings); and
a transmitting module, configured to transmit the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network (see at least Heinla, [0101] disclosing that Delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the 
a second acquiring module, configured to acquire a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquire a target wireless network corresponding to the target wireless channel.
However, Haines teaches this limitation (see at least Haines, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna).
Both Heinla and Haines are analogous art to claim 6 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of having a second acquiring module, configured to acquire a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquire a target wireless network corresponding to the target wireless channel, as disclosed in Haines.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]).
As per claim 8, Heinla does not explicitly disclose following limitations:
acquire communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, according to a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays; and
determine the target wireless channel with the shortest communication delay according to the communication delays of the respective candidate wireless channels, and acquire the target wireless network corresponding to the target wireless channel.
However, Haines teaches the acquiring communication delays limitation (see at least Haines, [0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored determining the target wireless channel limitation (see at least Haines, [0018] disclosing that the wireless AP selection application 124 determines the geographic position of the mobile unit in response to receiving the location information from the location information from the location determining device 110, accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and  [0040]).
Both Heinla and Haines are analogous art to claim 8 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of acquiring communications delays 
As per claim 10, Heinla does not explicitly disclose following limitations:
wherein the software modules further comprises: a fourth acquiring module, configured to acquire priorities corresponding to N target wireless networks, where N is a positive integer greater than one;
a fifth acquiring module, configured to acquire the target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks, and take the target wireless network with the highest priority as the target wireless network; and
a sixth acquiring module, configured to acquire a wireless channel corresponding to the target wireless network with the highest priority as the target wireless channel.
However, Haines teaches a fourth acquiring module configured to acquire priorities corresponding to N target wireless networks … ([0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-fifth acquiring module configured to acquire a target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks … ([0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]). Haines still further teaches a sixth acquiring module configured to acquire a wireless channel … (see at least Haines, [0018]; [0039]; and  [0040]).
Both Heinla and Haines are analogous art to claim 10 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of acquiring priorities corresponding to target wireless networks, acquiring a target wireless network with a highest priority according to the priorities, and taking the target wireless network with the highest priority, and acquiring a wireless channel corresponding to the target wireless network with the highest priority, as disclosed in Haines.  Doing so would provide the benefit of determining available communication access points based upon 
As per claim 11, Heinla teaches a non-transitory computer readable storage medium having a computer program stored thereon (see at least Heinla, [0022] disclosing that the robot 30 comprises a Graphics Processing Unit (GPU) and/or a Central Processing Unit (CPU)),
wherein when the computer program is executed by a processor, a remote control method for an automatic driving vehicle is implemented, the computer program (see at least Heinla, [0100] Server 10 may be a cloud based server, a cluster of servers and/or a virtual server; [0101] delivery terminal 40 can be a personal computer, a laptop, a cell phone, a tablet, and/or a wearable computing device such as a watch) comprising:
program codes causing receiving a remote control request transmitted by an automatic driving vehicle (see at least Heinla, [0103] disclosing operator terminal 50 may communicate with the robot 30 through the server 10 … operator terminal 50 may control robot 30 in potentially hazardous settings);
program codes causing acquiring current geographic location information of the automatic driving vehicle according to information carried by the remote control request (see at least Heinla, [0103] disclosing that the operator terminal 50 may receive data about the robot 30 regarding current location);
program codes causing determining a control instruction according to the remote control request (see at least Heinla, [0103]  disclosing that operator terminal 50 may control robot 30 in potentially hazardous settings); and
program codes causing transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network (see at least Heinla, [0101] disclosing that Delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the delivery. Alternatively, time and/or location information can be determined by server 10).  But Heinla does not explicitly disclose program codes causing acquiring a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel.
However, Haines teaches this limitation (see at least Haines, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna).
Both Heinla and Haines are analogous art to claim 11 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of acquiring a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel, as disclosed in Haines.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]).
As per claim 13, Heinla does not explicitly disclose following limitations:
program codes causing acquiring communication delays of respective candidate wireless channels of respective candidate wireless networks at the current geographic location, according to a pre-stored correspondence among geographic locations, wireless networks, wireless channels, and communication delays; and
program codes causing determining the target wireless channel with the shortest communication delay according to the communication delays corresponding to respective candidate wireless channels, and acquiring the target wireless network corresponding to the target wireless channel.  

Both Heinla and Haines are analogous art to claim 13 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of acquiring communications delays according to a pre-stored correspondence among geographical locations, wireless networks, wireless channels and communications delays as well as, determining the target wireless channel with the shortest communication delay and acquiring the target wireless network corresponding to the target wireless channel, as disclosed in Haines.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]) .
As per claim 15, Heinla discloses the limitation comprises: program codes causing transmitting the control instruction to the automatic driving vehicle by using the wireless channel … (see at least Heinla, [0101] disclosing that Delivery terminal 40 can send request for a delivery to the server 10 specifying the time and location of the delivery. Alternatively, time and/or location information can be determined by server 10.).  But Heinla does not explicitly disclose following limitations:
wherein the program codes causing acquiring the target wireless network corresponding to the target wireless channel comprises: program codes causing acquiring priorities corresponding to N target wireless networks, where N is a positive integer greater than one;
program codes acquiring priorities corresponding to the N wireless networks
program codes causing the wireless network with a highest priority according to the priorities corresponding to the N wireless networks, and taking the wireless network with the highest priority as the target wireless network; 
program codes causing transmitting the control instruction to the automatic driving vehicle by using the wireless channel corresponding to the target wireless network with the highest priority as the target wireless channel.
However, Haines teaches that before transmitting the control instruction … the method comprises acquiring priorities corresponding to N target wireless networks ([0017] disclosing that system 100 further comprises a non-transitory memory 116, a processor 118, and a local features database 120 stored in the memory 116 that cross-references a plurality of wireless access points (APs) to corresponding geographic locations (sub-regions); [0018]).  Haines further teaches acquiring a target wireless network with a highest priority according to the priorities corresponding to the N target wireless networks … ([0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039]; and [0040]). Haines still further teaches acquiring a wireless channel … (see at least Haines, [0018]; [0039]; and  [0040]).
Both Heinla and Haines are analogous art to claim 15 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in Heinla, to provide the benefit of, acquiring a target wireless network with a highest priority, and taking the target wireless network with the highest priority, and acquiring a wireless channel corresponding to the wireless network with the highest priority, as disclosed in Haines.  Doing so would provide the benefit of determining available communication access points based upon predetermined knowledge of the terrain surrounding the vehicle and the location of potential access points (see at least Haines, [0003]).
Claims 2, 4, 7, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heinla and Haines as applied to claims 1, 6 and 13 above, and further in view of U.S. Patent Publication No. 2017/0223712 to Stephens et al. (hereafter Stephens).
As per claim 2, Heinla discloses all of the limitations of claim 1, as discussed above. Heinla further teaches acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information … , and acquiring the target wireless network corresponding to the target wireless channel (see at least Heinla, [0021] [0022]).  But neither Heinla nor Haines disclose the following limitations:
acquiring a receiving time of the remote control request; and
 the receiving time … .
However, Stephens discloses acquiring a receiving time of the remote control request, and acquiring the target wireless channel … according to the receiving time (see at least Stephens, [0466] disclosing that in some embodiments terminals may be utilized for voting; [0467] disclosing metadata may be associated with the votes and transmitted alongside the votes, such as location data, time of vote, identity of voter. Therefore, Stephens discloses a receiving time of the request). 
Heinla, Haines and Stephens are analogous art to claim 2 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla and Haines, to provide the benefit acquiring a receiving time of the remote control request and acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information and the receiving time, as disclosed in 
As per claim 4, Haines discloses acquiring the target wireless channel with the shortest communication delay according to communication delays corresponding to respective candidate wireless channels, and determining the target wireless network corresponding to the target wireless channel (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039] [0040]).  But neither Heinla nor Haines explicitly disclose determining communication delays corresponding to respective candidate wireless channels of respective candidate wireless networks, according to the receiving time and the current geographic location information. 
However, Stephens discloses this limitation (see at least Stephens, Fig. 17A showing GPS clock, and GS Timing synchronization; [0467] for receiving time).
Heinla, Haines and Stephens are analogous art to claim 4 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Stephens is directed to systems and methods for 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla and Haines, to provide the benefit of determining communication delays corresponding to respective candidate wireless channels of respective candidate wireless networks, according to the receiving time and the current geographic location information, as disclosed in Stephens.  Doing so would provide the benefit of robustness in view of potential issues, such as signal latency and provide for accurate transmission and improve accuracy and reliability (see at least Stephens, [0008], [0467]).
As per claim 7, Heinla discloses all of the limitations of claim 6, as discussed above. Heinla further teaches acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information … , and acquiring the target wireless network corresponding to the target wireless channel (see at least Heinla, [0021] [0022]).  But neither Heinla nor Haines disclose the following limitations:
a third acquiring module, configured to acquire a receiving time of the remote control request; and
a second determining module, configured to acquire the target wireless channel … according to … the receiving time …. 
acquiring a receiving time of the remote control request, and acquiring the target wireless channel … according to the receiving time (see at least Stephens, [0466] disclosing that in some embodiments terminals may be utilized for voting; [0467] disclosing metadata may be associated with the votes and transmitted alongside the votes, such as location data, time of vote, identity of voter. Therefore, Stephens discloses a receiving time of the request). 
Heinla, Haines and Stephens are analogous art to claim 7 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla and Haines, to provide the benefit acquiring a receiving time of the remote control request and acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information and the receiving time, as disclosed in Stephens.  Doing so would provide the benefit of robustness in view of potential 
As per claim 9, Haines discloses acquiring the target wireless channel with the shortest communication delay according to communication delays corresponding to respective candidate wireless channels, and determining the target wireless network corresponding to the target wireless channel (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039] [0040]).  But neither Heinla nor Haines explicitly disclose a second determining module is configured to determine communication delays of respective candidate wireless channels of respective candidate wireless networks, according to the current geographic location information and the receiving time. 
However, Stephens discloses this limitation (see at least Stephens, Fig. 17A showing GPS clock, and GS Timing synchronization; [0467] for receiving time).
Heinla, Haines and Stephens are analogous art to claim 9 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla and Haines, to provide the benefit of determining communication delays corresponding to respective candidate wireless channels of respective candidate wireless networks, according to the receiving time and the current geographic location information, as disclosed in Stephens.  Doing so would provide the benefit of robustness in view of potential issues, such as signal latency and provide for accurate transmission and improve accuracy and reliability (see at least Stephens, [0008], [0467]).
As per claim 12, Heinla discloses all of the limitations of claim 11, as discussed above. Heinla further teaches acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information … , and acquiring the target wireless network corresponding to the target wireless channel (see at least Heinla, [0021] [0022]).  But neither Heinla nor Haines disclose the following limitations:
program codes causing acquiring a receiving time of the remote control request; and
program codes causing acquiring the target wireless channel … according to … the receiving time … . 
However, Stephens discloses acquiring a receiving time of the remote control request, and acquiring the target wireless channel … according to the receiving time (see at least Stephens, [0466] disclosing that in some embodiments terminals may 
Heinla, Haines and Stephens are analogous art to claim 12 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of controlling the automatic driving vehicle, as disclosed in the combination of Heinla and Haines, to provide the benefit acquiring a receiving time of the remote control request and acquiring the target wireless channel with the shortest communication delay from the plurality of candidate wireless channels of the plurality of candidate wireless networks according to the current geographic location information and the receiving time, as disclosed in Stephens.  Doing so would provide the benefit of robustness in view of potential issues, such as signal latency and provide for accurate transmission and improve accuracy and reliability (see at least Stephens, [0008], [0467]).
As per claim 14, Haines discloses program codes causing acquiring the target wireless channel with the shortest communication delay according to communication delays corresponding to respective candidate wireless channels, and determining the target wireless network corresponding to the target wireless channel (see at least Haines, [0018] accesses the local features database 120 and selects a wireless AP associated with the geographic position of the mobile unit 102, and directs the transponder 104 to communicate with the selected wireless AP; [0039] [0040]).  But neither Heinla nor Haines explicitly disclose program codes causing determining communication delays corresponding to respective candidate wireless channels of respective candidate wireless networks, according to the receiving time and the current geographic location information. 
However, Stephens discloses this limitation (see at least Stephens, Fig. 17A showing GPS clock, and GS Timing synchronization; [0467] for receiving time).
Heinla, Haines and Stephens are analogous art to claim 14 because they are in the same field of autonomous driving technology particularly related to the communication to and from the autonomous vehicle.  Heinla is directed to autonomous mobile vehicle technology particularly related to communication to and from the vehicle (see at least Heinla, [0002]).  Haines is directed to a system and method for an autonomous vehicle to identify potential wireless access pointes (see at least Haines, [0004]).  Stephens is directed to systems and methods for communication for radio or wireless communications between autonomous robots and networks (see at least Stephens, [0001], [0042], and [0121]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 of U.S. Patent No. 11,215,983 to Yang in view of U.S. Patent Publication No. 2018/0176859 to Haines et al. (hereafter Haines). 
As per claim 1, Yang recites a remote control method for an automatic driving vehicle, applied to a server and comprising:
receiving a remote control request transmitted by an automatic driving vehicle;
acquiring current geographic location information of the automatic driving vehicle according to information carried by the remote control request;
determining a control instruction according to the remote control request; and 
transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network (see Yang, claim 1).  But, Yang does not recite the limitation of acquiring a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel.  
However, Haines teaches this limitation (see at Least Haines, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP 
As per claim 6, Yang recites a remote control device for an automatic driving vehicle, comprising: a processor; and
a memory, configured to store software modules executable by the processor, wherein the processor is configured to run a program corresponding to the software modules by reading the software modules stored in the memory, the software modules comprising:
a receiving module, configured to receive a remote control request transmitted by an automatic driving vehicle;
a first acquiring module, configured to acquire current geographic location information of the automatic driving vehicle according to information carried by the remote control request;
a first determining module, configured to determine a control instruction according to the remote control request; and
remote control request; and 
a transmitting module, configured to transmit the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network. But, Yang does not recite the limitation a second acquiring module, configured to acquire a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquire a target wireless network corresponding to the target wireless channel.  (see Yang, claim 5).
However, Haines teaches this limitation (see at Least Haines, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna).
As per claim 11, Yang recites a non-transitory computer readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, a remote control method for an automatic driving vehicle is implemented, the computer program comprising:
program codes causing receiving a remote control request transmitted by an automatic driving vehicle;
program codes causing acquiring current geographic location information of the automatic driving vehicle according to information carried by the remote control request;
program codes causing determining a control instruction according to the remote control request; and 
program codes causing transmitting the control instruction to the automatic driving vehicle by using the target wireless channel of the target wireless network. program codes causing acquiring a target wireless channel with a shortest communication delay from a plurality of candidate wireless channels of a plurality of candidate wireless networks according to the current geographic location information, and acquiring a target wireless network corresponding to the target wireless channel.
However, Haines discloses this limitation (see at Least Haines, [0039] disclosing that the transponder is capable of operating at a plurality of channels …  in Step 710 the wireless AP selection application directs the transponder to operate at a channel associated with the selected wireless AP; [0040] disclosing that each sub-region is assigned to a corresponding wireless AP on the basis of wireless AP figure of merit, such as the transmitter power of the wireless AP, signal strength of the received wireless AP signal, bit error rate, signal-to-noise ratio, latency, the directionality of the wireless AP's antenna, or the directionality of the mobile unit's transponder antenna).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666